Citation Nr: 1425364	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-01 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin

THE ISSUES

1.  Entitlement to service connection for heart disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from June 1966 to January 1969.  He died in April 2010 and the appellant is his widow.

These issues come before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

At the time of his death in April 2010 the Veteran had a pending appeal for the issues of entitlement to service connection for heart disability and entitlement to service connection for PTSD.  The appellant has been substituted as the claimant for the purposes of the claims that were pending at the date of the Veteran's death.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Heart disease was not present in service, manifested to a compensable degree within one year of the Veteran's discharge from service, or shown by competent and credible evidence to otherwise be causally or etiologically related to his service, to include exposure to herbicides.

2.  The Veteran was not diagnosed with PTSD during his lifetime.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Duty to Notify

Proper notice from VA must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The appellant has not alleged any prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Letters dated in March 2010 and May 2010 provided the criteria for establishing service connection, the evidence required in this regard, and the appellant's and VA's respective duties for obtaining evidence.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.

In March 2010 the Veteran was sent a letter requesting that he provide further information concerning his PTSD stressors.  A November 2010 VA Form 21-6789 indicates that the RO clarified the Veteran's service locations in Korea.

The Board has considered whether it should obtain a medical opinion regarding a possible relationship between heart disability and the Veteran's military service.  38 C.F.R. § 3.159(c)(4).  The Board finds, however, that such an opinion is not necessary to decide this claim as the evidence of record currently contains sufficient competent medical evidence to decide the claim.  In this regard, the Board notes that it is undisputed that the Veteran was diagnosed with coronary artery disease and hypertension during his lifetime.  The question of whether the Veteran was exposed to herbicides is a factual, not medical determination, so without the required proof of his exposure to herbicides, there necessarily is not confirmation of the factual event that would in turn enable a VA examiner to link these conditions to the Veteran's military service.  Moreover, even on a direct basis, since there is no competent medical evidence suggesting that the Veteran's heart disability may be the result of exposure to Agent Orange, an examination is not warranted on the basis that competent medical evidence indicates that the Veteran's coronary artery disease may be related to exposure to Agent Orange during service.  Id.  Further, there is no evidence of a heart condition in service, or any indication that his heart disability was related to his active service.

The appellant has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specified chronic diseases, such as arteriosclerosis and hypertension, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

I.  Heart disease

Ischemic heart disease (including coronary artery disease) is a disease deemed associated with herbicide exposure, under current VA regulations.  Ischemic heart disease shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The appellant asserts that the Veteran developed coronary artery disease as a result of exposure to herbicides during service.

The Board first notes that the evidence does not support the conclusion that the Veteran physically entered or set foot in Vietnam, as the appellant has asserted.  Service personnel records do confirm that the Veteran served in Korea from November 1966 to January 1969.

VA has established a procedure for verifying exposure to herbicides along the Demilitarized Zone (DMZ) in Korea.  See M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C.  The Department of Defense has acknowledged that herbicides were used in Korea from April 1968 through July 1969 along an area of the DMZ, including a strip of land 151 miles long and up to 350 yards wide from the fence to North of the "civilian control line."  The Department of Defense publication with respect to herbicide agent use in Korea during the stated period includes a list of specific military units.  The Veteran's service personnel records indicate that his entire period of service in Korea was with the B Company, 44th Engineer Battalion, and that unit is not one of the listed units in the Department of Defense Publication.  See M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C.

The VA Adjudication Manual also provides that if a veteran was assigned to a unit other than those listed by the Department of Defense and alleges service along the DMZ between April 1968 and July 1969, the Center for Unit Records Research (CURR) must be contacted for verification of the location of the Veteran's unit. The Board notes, however, that the record does not show, and the Veteran (or appellant) did not assert that he had service along the DMZ.  In sum, it can not be presumed that the Veteran was exposed to herbicides during his military service.

As for actual exposure to herbicides, the appellant contends only that she believes that the Veteran was exposed to herbicides during service.  The most probative evidence in the claims file, however, does not support a finding that the Veteran was exposed to herbicides, and the Board therefore concludes that he was not exposed to herbicides in service. Given that the Veteran was not exposed to herbicides, service connection for coronary artery disease on the basis of exposure to herbicides basis is not warranted.

The Board next finds that the Veteran did not sustain an injury or disease of the heart in service, and did not experience chronic symptoms of heart problems in service.  The service treatment records do not show treatment for or symptoms consistent with heart disease, including at the time of his separation from service.  In this regard, the Veteran's December 1968 service separation examination report indicates that the Veteran's heart was clinically evaluated as normal and blood pressure was recorded as 134/80; the Veteran specifically denied that he had palpitations or a pounding heart on the corresponding Medical History Report.

The Board further finds that the evidence shows that symptoms of heart disease were not continuous after service separation, and did not manifest until many years after service separation.  Furthermore, as there is no evidence of heart disease, including to a compensable degree, within a year of the Veteran's separation from service, the presumptive provisions for chronic disability of hypertension or arteriosclerosis manifesting within one year of service do not apply.  Moreover, there was no mention or findings of heart disease until 1998.  Because the available evidence shows that heart disease manifested years after service rather than during the first post-service year, service connection for hypertension or arteriosclerosis on a presumptive basis as a chronic disability is not warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the weight of the evidence demonstrates that the Veteran's heart disease was not etiologically related to service.  There is no competent evidence of a nexus between heart disease and service; indeed, there is not in-service injury, disease, or event, including the claimed herbicide exposure, to which diagnosed heart disability could be related to service by medical opinion.  

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  However, the appellant is not competent to say that any symptoms the Veteran may have experienced in service were of a chronic nature to which heart disability may be attributed.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for heart disability, including as due to claimed herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

II.  PTSD

The Veteran's service medical records contain no complaints or diagnoses relating to psychiatric disability.  The Veteran's December 1968 service separation examination report indicates that the Veteran's psychiatric system was clinically evaluated as normal; the Veteran specifically denied that he had depression or nervous trouble on the corresponding Medical History Report.  

A December 2009 VA psychosocial assessment reveals that the Veteran denied that he had any psychiatric history or symptoms of depression.  A review of the claims file does not reveal that the Veteran was assessed with a psychiatric disability, including PTSD, during his lifetime.  In the absence of a current psychiatric disability, service connection for PTSD is not warranted. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting grant of service connection requires claimant have a current existing disability).

ORDER

Entitlement to service connection for heart disability is denied.

Entitlement to service connection for PTSD is denied.

REMAND

The appellant seeks service connection for the cause of the Veteran's death. To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred or aggravated in service either caused or contributed to cause death.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  

The Veteran died in April 2010.  The Veteran's death certificate indicated that the immediate cause of death was ischemic cardiomyopathy due to coronary artery disease.  Subsequent to the Veteran's death a May 2012 Board decision granted entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residual left knee disability following a left total knee replacement.

The Board finds that due to the nature and circumstances surrounding the Veteran's July 2008 left knee replacement surgery and treatment thereafter (including a gastrointestinal bleed and hypotensive episodes), VA has a duty to assist to provide a medical opinion in this case.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to the appropriate VA examiner for review and an opinion.  The VA examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any residual disability following the July 2006 VA left total knee replacement contributed substantially or materially to cause the Veteran's death, combined with another disorder to cause death, or aided or lent assistance to death. A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

2.  The AOJ should then, based on all the evidence of record, adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the appellant and her representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


